DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/19/21 have been fully considered but they are not persuasive. 
	The applicant argues that “Applicant respectfully states that Shaw is not prior art. Applicant submits a declaration together with evidence that the Applicant had conceived the invention before the priority date for Shaw et al. (US8301027B2), May 2, 2008.”
	The examiner respectfully disagrees. Shaw et al. has a pre-grant publication (US20100046953A1) date of Feb. 25, 2010. According MPEP 715.II, An affidavit or declaration under 37 CFR 1.131(a) is not appropriate … Where the reference publication date is more than 1 year prior to applicant’s or patent owner’s effective filing date. Such a reference is a "statutory bar" under pre-AIA  35 U.S.C. 102(b) as referenced in 37 CFR 1.131(a)(2). A reference that only qualifies as prior art under pre-AIA  35 U.S.C. 102(a) or (e) is not a "statutory bar." Because the publication date of Shaw et al. is Feb. 25, 2010, the affidavit or declaration is not appropriate.
	Furthermore, the evidence submitted is insufficient to establish diligence from a date prior to the date of reduction to practice of the Shaw et al. reference to either a constructive reduction to practice or an actual reduction to practice. There are unexplained gaps in time such as between 1/13/2010 to 7/29/2010 or 4/9/2012 to 3/15/2013 when the provisional was filed. These are more than six months gaps without explanation and no further action taken. 
	Next, the applicant argues that “In the present claims, the structure and the use of the structure is not found in any of the reference.” More specifically, the applicant explains that “There are a number of factors that indicate that Green was not considering moving vehicles; for example, ‘the installer will manually align the user terminal 47, so that the laser beam output by the user terminal will be directed 
	However, the examiner respectfully disagrees. The applicant’s conclusion that Green et al. cannot be implemented on the moving vehicle is erroneous. Green et al. states that “a successful communications can still be carried out even if the user terminal moves relative to the local distribution node” (see Para. 48). Thus, Green et al. clearly teaches that the system can provide the optical communication between the moving terminals. That is, although Green et al. does not expressly disclose initiating communication between two moving vehicles, the system of Green et al. is able to carry out optical communications between the two moving terminals. Furthermore, “initiating communication between two moving vehicles” is taught by Wilsey et al. (see Fig. 8). Thus, the combination of Green et al. and Wilsey et al. teaches the limitations. 
	Further, the applicant’s conclusion that manually aligning user terminal roughly in the direction of the local distribution node is an evidence that Green et al. cannot be implemented for initiating communication between two moving vehicles is faulty and immaterial. First, the claim limitation does not require performing initialization while two vehicles are moving. Rather, the claim limitation requires “thereby initiating communication.” That is, as long as the user terminal makes successful communication with the local distribution node, this limitation is met because in order for successful 
	The applicant further argues that “Green et al. does not teach or suggest a system for initiating communication between moving vehicle. 
	The examiner respectfully disagrees. Green et al. teaches an optical communication system that can be mounted on the vehicles to enable the optical communication between the vehicles. Green et al. can be implemented on vehicles because 1) Green et al. describes an optical communication system that communicates optical signal through the free space. The free space communication is necessary requirement in order to realize the communication between two vehicles. 2) Secondly, Green et al. also describes the optical communication system that allows the movement of the communication terminals relative to each other (see, Para. 48). On the other hand, Wilsey et al. discloses a vehicle optical 
	Furthermore, as long as the user terminal makes successful communication with the local distribution node, the limitation, “initiating communication”, is met because in order for successful communication, one terminal must transmit data which initiate communication. Again, Para. 48 of Green et al. discloses that “successful communications can still be carried out even if the user terminal 103 moves relative to the local distribution node 99.” Also, Green et al. states that “each of the user terminals 47 receive optical beams 53 from the local distribution node 43 to detect messages carried by those light beams 53” (see Para. 61). Transmitting optical beams 53 initiates the optical communication and thus the limitation is disclosed by Green et al. 
	Also, the claim limitation, “initiating communication between two moving vehicles”, is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
	As for the limitation “thereby initiating communication,” this is a contingent limitation. The “thereby” clause in the claim limitation of “thereby initiating communication” does not further limit the scope of the claim.  The specification has been consulted to determine whether the clause is integral to the invention or merely states the result of the limitations already recited in the claim. The specification disclose that the “thereby clause” is merely the result of having the structures in the claim limitation. That is, this limitation is met if all the preceding condition is disclosed. Here, the claim scope is not 
	Finally, the applicant argues that “the entire initialization process would have to be changed in Green. Applicant respectfully state that the examiner has not demonstrated ‘that a skilled artisan would have been motivated to combine the teachings of the prior art references to achieve the claimed invention.’”
	The examiner respectfully disagrees. The applicant is wrongly assuming that the initialization should occur while the two vehicles are moving relative to each other. Wilsey et al. discloses that vehicles are automobiles that makes traffic stops. That is, it is not necessary that the vehicles are in motion when the initialization is performed. Furthermore, the applicant is also assuming that the processing time of system of Green et al. is much slower than the movement of the two terminals which is not reasonable. Most importantly, Green et al. clearly disclose that the successful communication can still be carried out even if the user terminal moves relative to the local distribution node as long as the two terminals are within each other’s field of view (see Green et al., Para. 48). Therefore, there is no reason to change the initialization process of Green et al. in order to be combined with the teaching of Wilsey et al.
	Now, the applicant states that “examiner has not demonstrated that a skilled artisan would have been motivated to combine the teachings of the prior art references to achieve the claimed invention.” 
	The examiner respectfully disagrees. Wilsey et al. is in the same field of endeavor as Green et al. Both references teach optical communication system using free space. Furthermore, both Green et al. and Wilsey et al. teaches the optical communication system between the two terminals that are moving relative to each other. Thus, combining Wilsey et al. to Green et al. is within the skill of the ordinary skill in the art. Moreover, in response to applicant’s argument that there is no teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). As previously stated, the one of ordinary skill in the art would have been motivated to combine the teaching of Wilsey et al. to Green et al. in order to realize a vehicular communications network such that optical communication would be possible between two vehicles. Further, the optical communication can provide high bandwidth optical data which is beneficial to relay sufficient information to vehicles to provide needed information to drivers such as traffic delays and road hazards (Wilsey et al., Para. 3 and Para. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (US20010043381A1) in view of Wilsey et al. (US20050129410A1) and Shaw et al. (US8301027B2).
	Regarding claim 4, Green et al. discloses a method for initiating communication between two moving devices (Fig. 19), the method comprising: 
	providing transmitting device with (Fig. 19; Fig. 3; Para. 11; Fig. 3 is a schematic diagram of an emitter array and lens system 11 shown in Fig. 2):
	an array of optical emitters (Fig. 19; Fig. 3; the VCSEL emitter array 27 is shown);
	a wide-angle imaging optical subsystem (Fig. 19; Fig. 3; the lens system with optical path that generates output rays, wherein the output light rays 33 and 35 makes wide-angle output through wide angled lens 29 as shown. (The applicant has defined imaging, in the specification, page 6, para 31, as outputting “light from each VCSEL into the desired solid angle beam for transmit.” Furthermore, the applicant defines the wide-angle imaging optical subsystem in the claims as “system imaging each optical emitter from the array of optical emitters into a predetermined solid angle”)); 
	the wide-angle imaging optical subsystem imaging each optical emitter from the array of optical emitters into a predetermined solid angle (Fig. 19; Fig.3; Para. 33; each emitter in the emitter array 27 maps to a particular angle in space and can therefore communicate with a respective user terminal 7. The lens system 25 is arranged so that the laser beams output by the lens system have sufficient divergence so that the edges of the laser beams overlap at a distance. Therefore, the laser beam emitted from each emitter maps to a particular angle in space with solid angle beam); 
	neighboring optical emitters from the array of optical emitters being mapped into neighboring solid angles (Fig. 19; Fig. 3; Para. 33; the neighboring emitters of emitter array 27 outputs light rays next to each other as shown. Each emitter in the emitter array 27 maps to a particular angle in space. The ; 
	a pixelated detector array (Fig. 19; Fig. 11; Fig. 12; Para. 20; the detector array 125 is a pixelated detector array); and
	a second wide-angle imaging optical subsystem (Fig. 19; Fig. 11; the lens system 123 with optical path that guides the input rays to the optical detector as shown, wherein the input light rays 131 and 133 are input through wide angled lens 127 as shown. (The applicant has defined imaging, in the specification, page 6, para 31, as focusing light received onto the detector. Furthermore, the applicant defines the second wide-angle imaging optical subsystem in the claims as “system imaging a predetermined solid angle onto a pixel in the pixelated detector array”)); 
	the second wide-angle imaging optical subsystem imaging a predetermined solid angle onto a pixel in the pixelated detector array (Fig. 19; Fig.11; Para. 47; Para. 33; a convex lens 129 focusses different received light rays 131 and 133 onto a respective detector element of the detector array. The lens system 123 is arranged so that the field of view for each detector has divergence just as the transmitter of Fig. 3. Therefore, a particular angle in space is the field of view for a particular detector with solid angle beam);
	providing a receiving device with a retromodulator (Fig. 19; the retroreflector and modem unit 141 is shown),
	receiving a return from the retromodulator (Fig. 19; Para.61; the user terminal 47 detects messages carried by those light beams 53 and modulates the received light beams with data 193 and reflects the modulated beams back to the respective local distribution nodes 43); and
	determining the predetermined solid angle from which the return originated (Fig. 19; Fig.3; Para. 33; Para. 6; each emitter in the emitter array 27 maps to a particular angle in space. The link between the two signaling devices is a duplex link with each end of the link comprising an array of ; 
	thereby initiating communication (Fig. 19; Fig. 11; Para. 61; each of the user terminals 47 receive optical beams 53 from the local distribution node 43 to detect messages carried by those light beams 53).
	However, Green et al. does not expressly disclose the transmitting vehicle and the receiving vehicle.
	Wilsey et al. discloses the transmitting vehicle and the receiving vehicle (Fig. 8; Para. 38; the transmitting vehicle and the receiving vehicle are shown, wherein Fig. 8 depicts a vehicular communications network 42 for the exchange of vehicle data between vehicles 46. Vehicle data can include information of any type to be transmitted between vehicles 46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication system of Green et al. in a vehicle. One of ordinary skill in the art would have been motivated to do so in order to realize a vehicular communications network such that communication would be possible between two vehicles. Further, the optical communication can provide high bandwidth optical data which is beneficial to relay sufficient information to vehicles to provide needed information to drivers such as traffic delays and road hazards (Para. 3 and Para. 4).
	However, the present combination does not expressly disclose rastering, in predetermined patterns, optical emitters.
	Shaw et al. discloses rastering, in predetermined patterns, optical emitters (Fig. 7; Column 8, line 1-8; the VCSEL array 720 are bonded to a complementary metal-oxide-semiconductor (CMOS) control chip 730. The CMOS control chip 730 is used to modulate the beams 740. The CMOS control chip (a conventional raster pattern is a predetermined pattern which moves a beam beginning in the upper left corner of the field and moving toward the upper right hand corner (see, Roberson et al., Fig. 4A, Column 6, line 39-42))).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform raster scanning, as taught by Shaw et al., in the present combination in order to locate the device to establish communication system. That is, by raster scanning, the system can pin point to the direction of the remote node that corresponds to a particular transmitting VCSEL because only one VCSEL is powered on rather than all the available VCSELs. Furthermore, raster scanning reduces power consumption as well-known in the art by scanning a small portion rather than all possible directions of the remote node at a time. That is only one or small number of transmitters and detectors are needed to be powered on at a time rather than all of the existing transmitters and detectors. Thus, raster scanning reduces wasting the valuable power resources. 
Claims 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (US20010043381A1), Wilsey et al. (US20050129410A1), and Shaw et al. (US8301027B2) in view of Popovich et al. (US6353489B1)
	Regarding claim 5, the present combination discloses the method of claim 4, as described and applied above.
	However, the present combination does not expressly disclose a corner retroreflector and a number of narrowband reflectance modulators cascaded in the aperture of the corner retroreflector.
	Popovich et al. discloses a corner retroreflector (Fig. 1; Column 4, line 55-58; the retro-reflector 10 is in the form of a cube corner prism) and a number of narrowband reflectance modulators (Fig. 1; Column 4, line 59-Column 5, line 1; the stack 11 is composed of three switchable holographic diffraction devices 12, 13 and 14 which are designed to act respectively upon red, green, and blue wavelength bands in the visible spectrum. Each of the holographic diffraction devices 12, 13, and 14 essentially (The applicant defines the narrow-band reflectance modulators as switchable volume holographic elements (see, Claim 2)) cascaded in the aperture of the corner retroreflector (Fig. 1; Column 5, line 12-16; the three switchable holographic diffraction devices 12, 13, and 14 are cascaded in the aperture of the corner reflector as shown, wherein when the device 12 is activated by the control circuit 15, it diffracts red wavelengths from the incident white light towards a front aperture 16 of the retro-reflector 10).
	It would have been obvious to one of ordinary skill in the art at the time claimed invention to modify the retroreflector of Green et al. to a retro-reflector of Popovich et al. to accommodate multiple wavelength in order to utilize the wavelength division multiplexing. This will provide the flexibility in the system, reduce the cost of system by sharing the common components, reduce the size of the system, as well as increasing the data throughput. 
	Regarding claim 6, the present combination discloses the method of claim 5, as described and applied above, where at least some of the number of narrowband reflectance modulator comprise switchable volume holographic elements (Popovich et al., Fig. 1; Column 4, line 59-Column 5, line 1; the stack 11 is composed of three switchable holographic diffraction devices 12, 13 and 14 which are designed to act respectively upon red, green, and blue wavelength bands in the visible spectrum. Each of the holographic diffraction devices 12, 13, and 14 essentially comprises a transmissive-type hologram that is switchable, by means of pair of electrodes, between an active, diffracting state and an inactive, non-diffracting state. In its active state, each of these devices is operative to diffract light falling within its appropriate wavelength band).
	Regarding claim 7, the present combination discloses the method of claim 6, as described and applied above, wherein the switchable volume holographic element comprises polymer dispersed liquid crystals (Popovich et al., Fig.1; Column 3, line 21-28; these holographic diffraction devices are essentially holograms that have been pre-recorded into a medium. The recording medium is typically a polymer-dispersed liquid crystal mixture which undergoes phase separation during the hologram recording process, creating fringes comprising regions densely populated by liquid crystal micro-droplets interspersed with regions of clear polymer. These can be thin phase holograms or they can be volume holograms, also known as thick or Bragg holograms). 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAI M LEE/Examiner, Art Unit 2636